Citation Nr: 1822032	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel  

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran may be unemployable due to the effects of his bilateral knees, shoulders and hearing loss disabilities.  See June 2012 VA examination report; see also November 2012 VA Form 21-4138.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

In a November 2016 rating decision, the RO granted the claims for entitlement to service connection subacromial bursitis and rotator cuff impingement of the left and right shoulders and assigned a 20 percent rating, effective August 30, 2016.  In December 2016, the Veteran filed a Notice of Disagreement (NOD) with the effective date.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  In a December 2016 correspondence, the RO acknowledged the Veteran's NOD.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized, a remand of the issues pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was last afforded a VA knee examination in May 2014.  However, the May 2014 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's bilateral knee disabilities and includes the requisite testing.

Second, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  

Third, on his November 2012 Notice of Disagreement, the Veteran stated that he experiences symptoms of difficulty swallowing; heartburn; regurgitation and has to take his medication daily to manage symptoms.  He stated that the June 2012 VA examiner did not include these symptoms in the report.  The Veteran was most recently afforded a VA examination in May 2014 where the examiner noted the Veteran's symptoms of infrequent episodes of epigastric distress and the use of medication daily.  However, there was no mention of symptoms of difficulty swallowing or regurgitation.  As it is unclear whether all of the Veteran's current symptoms have been reflected in the May 2014 VA examination report, the Board finds that a remand is necessary to afford the Veteran a VA examination which assesses the his current symptomatology, including lay statements from the Veteran.  

Finally, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from September 2016 and associate with the electronic claims file.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for an increased rating on the basis of TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his bilateral knee disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia, supra.

The examiner should also indicate the impairment that results from the Veteran's service connected knee disabilities in terms of occupational functioning and daily activities.

4.  Then, schedule the Veteran for a VA examination to determine the current level of severity of his GERD.   The electronic claims folder and a copy of this remand must be made available to the examiner.  

The examiner should obtain a complete history of the symptoms caused by GERD from the Veteran.  The examiner should also indicate the impairment that results from the Veteran's service connected GERD in terms of occupational functioning and daily activities.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




